DEAN KARUZAS, Appellant,
v.
COLTON ENTERPRISES, INC., TRIDENT MARINE MATERIALS, INC., RONALD T. COLTON, ETHEL B. COLTON, LAURA L. COLTON and CAROLE A. MALONE, Appellees.
Nos. 4D08-2741, 4D08-3954
District Court of Appeal of Florida, Fourth District.
July 1, 2009.
Harvey J. Sepler of Harvey J. Sepler, P.A., Hollywood, for appellant.
Beverly D. Eisenstadt, Michael C. Gordon and J. Thompson Thornton of Thornton, Davis & Fein, P.A., Miami, for appellees Colton Enterprises, Inc., Trident Marine Materials, Inc., Ronald T. Colton, Ethel B. Colton, and Laura L. Colton.
PER CURIAM.
Affirmed.
FARMER, HAZOURI and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.